Citation Nr: 1534798	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-19 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to an increased rating in excess of 10 percent for tinnitus.  

3.  Entitlement to a compensable rating for traumatic brain injury.

4.  Entitlement to service connection for basal cell carcinoma.  

5.  Entitlement to service connection for complex vestibular disorder.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	David F. Bander, Esquire

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw all claims currently on appeal; therefore, there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met, and the Board has no further jurisdiction in the matter of entitlement to a compensable rating for bilateral hearing loss; entitlement to an increased rating in excess of 10 percent for tinnitus; entitlement to a compensable rating for traumatic brain injury; entitlement to service connection for basal cell carcinoma; entitlement to service connection for complex vestibular disorder; and entitlement to a (TDIU).  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

In correspondence dated July 17, 2015, the Veteran's attorney indicated that he wished to withdraw all issues on appeal as well as his request for a Board videoconference hearing.  Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal as to entitlement to a compensable rating for bilateral hearing loss is dismissed.  

The appeal as to entitlement to an increased rating in excess of 10 percent for tinnitus is dismissed.  

The appeal as to entitlement to a compensable rating for traumatic brain injury is dismissed.

The appeal as to entitlement to service connection for basal cell carcinoma is dismissed.  

The appeal as to entitlement to service connection for complex vestibular disorder is dismissed.  

The appeal as to entitlement to a total disability rating based on individual unemployability (TDIU) is dismissed.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


